DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on June 21, 2022 is acknowledged.  The examiner notes that non-elected claims 14-15 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “essentially free of adhesives” in instant claims 1 and 4.  The limitation “essentially free of adhesives” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “essentially free of adhesives”.  Furthermore, the definition that the adhesive “is at the very minimal not deliberately added to the composition” that is recited on page 8, lines 20-24 of the instant specification does not provide definitive guidelines describing what numerical values are encompassed by the limitation “essentially free of adhesives”.  Claims 2-3 and 5-12 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

Claims 2-3, 5-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claims 2-3, 5-7 and 9-13 recite a broad recitation of a component or a property, followed by a series of narrow recitations with the phrases “preferably”, “more preferably”, and “most preferably”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glenn, Jr. et al, US 2012/0270029.
Glenn, Jr. et al, US 2012/0270029, discloses a flexible porous dissolvable solid structure (see abstract).  It is further taught by Glenn, Jr. et al that the flexible porous dissolvable solid structure contains 1-75% by weight of surfactant, 0.1-25% by weight of a water-soluble polymer, 0.1-75% by weight of water, and optionally 0.1-25% by weight of a plasticizer (see paragraph 5), that the solid structure contains 5 layers (see paragraph 55), that suitable water-soluble polymers include polyvinyl alcohols that have a molecular weight of 40,000-500,000 (see paragraphs 81-88), that suitable plasticizers include glycerin (see paragraphs 89-97), that the solid structure has a cell wall thickness of 15-55 microns, and that the pore size of the solid structure is 150-450 microns (see paragraph 131), per the requirements of the instant invention.  Specifically note Examples 1-7 and Tables 1-13.  Although Glenn, Jr. et al is silent with respect to the adhesion score, adhesion stability score and normalized crystallinity values of their flexible porous dissolvable solid structure, the examiner asserts that the flexible porous dissolvable solid structures disclosed in Glenn, Jr. et al would inherently meet these values, since products of identical chemical composition cannot have mutually exclusive properties, absent a showing otherwise.  Therefore, instant claims 1-13 are anticipated by Glenn, Jr. et al, US 2012/0270029.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/368,884, over claims 1-12 of copending Application No. 17/368,893, over claims 1-10 of copending Application No. 17/368,895, over claims 1-6 of copending Application No. 17/471,888, over claims 1-6 of copending Application No. 17/580,180, over claims 1-16 of copending Application No. 16/953,975, over claims 1-20 of copending Application No. 17/073,586, over claims 1-23 of copending Application No. 17/101,091, over claims 1-20 of copending Application No. 17/394,446, over claims 1-20 of copending Application No. 17/482,488, over claims 1-20 of copending Application No. 17/536,152, over claims 1-20 of copending Application No. 17/320,444, and over claims 1-20 of copending Application No. 17/320,404.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above listed copending applications claim a dissolvable solid article containing two or more sheets, wherein the dissolvable solid article contains a water-soluble polymer and surfactant, wherein the dissolvable solid article has an average pore size of 100-2,000 microns, as required in the instant claims.  Therefore, instant claims 1-13 are an obvious formulation in view of claims 1-19 of copending Application No. 17/368,884, claims 1-12 of copending Application No. 17/368,893, claims 1-10 of copending Application No. 17/368,895, claims 1-6 of copending Application No. 17/471,888, claims 1-6 of copending Application No. 17/580,180, claims 1-16 of copending Application No. 16/953,975, claims 1-20 of copending Application No. 17/073,586, claims 1-23 of copending Application No. 17/101,091, claims 1-20 of copending Application No. 17/394,446, claims 1-20 of copending Application No. 17/482,488, claims 1-20 of copending Application No. 17/536,152, claims 1-20 of copending Application No. 17/320,444, and claims 1-20 of copending Application No. 17/320,404
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 20, 2022